Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered July 11, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see *256no reason to disturb the hearing court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v Sioba, 187 AD2d 317, lv denied 81 NY2d 893). Since the officers saw a crack vial in defendant’s hand, they had probable cause to arrest him (People v Alexander, 218 AD2d 284, lv denied 88 NY2d 964). The search, conducted immediately after defendant was arrested, of a brown paper bag, which defendant had had in his other hand, was incident to such lawful arrest since such property had not yet been reduced to the exclusive control of the police (People v Wylie, 244 AD2d 247; see also, People v De Santis, 46 NY2d 82, cert denied 443 US 912).
Concur — Rosenberger, J. P., Ellerin, Nardelli and Rubin, JJ.